DETAILED ACTION
SUMMARY
This Office Action is responsive to Applicant’s amendment filed 26 February 2021 in the examination of reissue application 13/543,832 of US Patent 7,753,527 B2 issued to Siminou et al on July 13, 2010.

RESPONSE TO ARGUMENTS
1) Objection to Declaration: The previous objection to the declaration is withdrawn in view of applicants’ new declaration filed 2/26/2021.
2) Objection to Consent: Withdrawn in view of consent filed 2/26/2021.
3) Objection under 1.173(c): The 1.173(c) rejection is withdrawn in view of amendment of 2/26/2021. However, applicants amendment has necessitated new 1.173(b)(2) objections for improper status indicators as now set forth below. 
4) 35 USC 112 rejection: Moot in view of amendment to claim 8 removing “vertical directions”.
5) 35 USC 103 rejection: Withdrawn in view of the amendment to claim 8 of 2/26/2021. However, applicant’s amendment has necessitated new Double Patenting rejections as now set forth below.

1.173 Objections
New claim 8 is objected to under 1.173(b)(2) for not providing proper markings because, while the claims have been amended, they are NEW claims relative to the original patent claims and should be marked as such. See, e.g. MPEP 1453 (V)(c) and 37 CFR 1.173(b)(2)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
The instant proceeding has a single claim (claim 8) which as now amended recites the following elements:
8. A headrest for use with a handheld pupilometer, the headrest comprising:
a connector with a central aperture and an attachment slot and connection lip formed integrally with the connector, said attachment slot and connection lip configured for connecting the headrest to the handheld pupilometer and:
one or more arms projecting directly from the connector:
one or more face pads at the end of the one or more arms, said one or more face pads formed integrally with said one or more arms respectively: and

a detection element, wherein the detection element comprises a radiofrequency element, wherein the radiofrequency element comprises a radiofrequency transmitter capable of communicating with a radiofrequency receiver in the handheld pupilometer.

 
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 (which depends from claim 1) of  U.S. Patent No. 7,488,074. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 as amended appears as a subset of the elements of claim 2 (taken in independent form) of US 7,488,074 as highlighted below:
1. A headrest for use with an ophthalmic instrument, the headrest comprising: an ophthalmic instrument connector; a rotation ring (central aperture) connected to the ophthalmic instrument connector, the rotation ring comprising at least one receptacle that receives a detection element, wherein the detection element comprises one or more magnets; and an eyecup [e.g. a facepad] connected to the rotation ring.

2. The headrest of claim 1, wherein the ophthalmic instrument connector comprises a proximal end and a distal end, the proximal end comprising a substantially semicircular lip that is configured to mate with a substantially semicircular slot [attachment slot] of an ophthalmic instrument.


Claim 8 is further rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 (which depends from claim 1) of  U.S. Patent No. 7,901,079.1 Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 as amended appears as a subset of the elements of claim 2 (taken in independent form) of US 7,901,079 as highlighted below:
1. An ophthalmic examination system comprising: a headrest comprising a detection element, wherein the detection element comprises a radio-frequency transmitter; and an ophthalmic instrument (OI) comprising a microprocessor and a sensor in communication with the microprocessor, said sensor configured to detect the presence of the detection element, said sensor comprising a radio-frequency receiver, wherein the headrest is configured for coupling to the OI. (Here, the language configured for coupling to the OI implies a requirement for a connector, with aperture, slot, and arms. See, e.g. ‘079 at 4:39-49))

2. The system of claim 1, wherein the OI is a pupilometer.




Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
Applicants have amended claim 8 to require an attachment slot and connection lip formed integrally with the connector, said attachment slot and connection lip configured for connecting the headrest to the handheld pupilometer. Neither Davis nor Blow expressly teach or render obvious this feature.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred Ferris whose telephone number is 571-272-3778. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hetul Patel can be reached at (571) 272-4184.
    The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000. Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ANJAN K DEB/Primary Examiner, Art Unit 3992              
                                                                                                                                                                                          /H.B.P/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The examiner notes that, while during the original prosecution of the ‘079 patent the claims were restricted, the case was filed as a continuation application and not a divisional.